Citation Nr: 0838858	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in August 2006.  A 
transcript of that hearing is of record in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
diabetes mellitus, to include as secondary to Agent Orange 
exposure.  The veteran contends that his current diabetes 
mellitus disability is due to his exposure to Agent Orange 
during his service in the Republic of Korea.

This case was previously before the Board in October 2006 
when it was remanded for the RO to contact the U.S. Army & 
Joint Services Records Research Center (JSRRC) and ask that 
they determine if the veteran was in the Republic of Korea in 
July 1969 and, if so, to verify the location of the veteran's 
unit at that time.  The RO was also asked to contact the 
JSRRC to determine if the veteran was at a relocation station 
and then Camp Kimbo in July 1969 and, if so, to determine the 
distance between these locations and the demilitarized zone.  
The RO was asked to inquire with the JSRRC regarding whether 
the veteran was involved with setting up gun emplacements 
and/or performed duty with 4.2 mortars.

The Board notes that the RO made a request of the JSRRC 
consistent with the Board's remand.  However, the JSRRC 
response indicated that the veteran's information was 
researched in regard to attempting to confirm a post-
traumatic stress disorder stressor.  The JSSRC response did 
not provide any information regarding the locations of the 
veteran's unit or the proximity of the relocation station or 
Camp Kimbo to the demilitarized zone.  The JSRRC response 
indicated that the veteran's service personnel records would 
provide a better record of the veteran's locations.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim must be remanded for further attempts 
to be made to obtain responses to the Board's requests on 
remand.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1, are binding.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary 
development called for by the M21-1).  

Pertinent provisions of the VA Adjudication Manual set forth 
procedures that VA must follow to verify herbicide exposure 
in locations other than the Republic of Vietnam or along the 
Demilitarized Zone of Korea.  Specifically, the M21-1MR 
provides that the following development should be performed:

a)  Ask the veteran for the approximate dates, 
location, and nature of the alleged exposure.

	b)  Furnish the veteran's description of exposure 
to Compensation and Pension (C&P) service via e-
mail at VAVBAWAS/CO/211/AgentOrange and request a 
review of the Department of Defense's inventory 
of herbicide operations to determine whether 
herbicides were used as alleged.

c)  If C&P Service review does not confirm that 
herbicides were used as alleged, submit a request 
to JSRRC for verification of exposure to 
herbicides.  See M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 10(m).

To date, development regarding the veteran's reported service 
in the Republic of Korea in accordance with the M21-1MR 
provisions has not been performed.  Accordingly, this case 
must be remanded for development in accordance with M21-1MR 
to be performed.

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC and ask that they 
determine if the veteran was in Korea in 
July 1969 and, if so, verify the location 
of the veteran's unit at that time.  They 
should also indicate if the veteran was 
at a relocation station and then Camp 
Kimbo during July 1969 and determine the 
proximity of those two locations to the 
DMZ.  Additionally, during that time, the 
JSRRC should indicate if the veteran was 
performing duties as a 4.2 mortar and 
whether that entailed setting up gun 
emplacements on the DMZ.  This 
information should be obtained to the 
extent possible and associated with the 
claims folder.  

2.  Comply with the evidentiary 
development noted in M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 
10(m).

3.  Provide the veteran with the 
information obtained and give him an 
opportunity to respond.

4.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




